DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-10, 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al., hereafter Peterson, US Patent No. 9,157,713.
Regarding claim 1, Peterson discloses a mass reducing projectile (10) comprising: a shell (12); one or more weights (60) disposed within the shell; and a low melt fusible alloy (30 is disclosed as tin or tin alloys) disposed within the shell so as to encase the one or more weights within the shell (figures 8b-d)
Regarding claim 2, Peterson further discloses the weight is rod shaped (figure 8b-d)
Regarding claim 5, Peterson further discloses the shell is configured to increase in temperature during flight to a temperature above a melting temperature of the low melt fusible alloy (8:34-65 discloses the alloy melting and flowing from the apertures 29 in base 18).
Regarding claims 9-10, the method steps are rendered obvious since such would have been an obvious manner of making the projectile of Peterson. 
Regarding claim 13, Peterson discloses a munition comprising: a casing (cartridge case 2:17-19); an igniter disposed at least partially within the casing; a propellant disposed within the casing and in communication with the igniter (projectile is disclosed as being used with a firearm or rifle and a firing phase is disclosed in 1:60-65 which details ignition and propellant burn and thus igniter and propellant are sufficiently disclosed); and a mass reducing projectile (10) comprising: a shell (12); one or more weights (60) disposed within the shell; and a low melt fusible alloy (30 is disclosed as tin or tin alloys) disposed within the shell so as to encase the one or more weights within the shell (figures 8b-d)
Regarding claim 14, Peterson further discloses the weight is rod shaped (figure 8b-d)
Regarding claim 17, Peterson further discloses the shell is configured to increase in temperature during flight to a temperature above a melting temperature of the low melt fusible alloy (8:34-65 discloses the alloy melting and flowing from the apertures 29 in base 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Stelzer, US Patent No. 4,026,269.
Regarding claims 3 and 15, Peterson discloses the claimed invention except for detailing the absorptivity of the outer surface of the shell. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, Peterson discloses the shell heating to melt the alloy and it would have been an obvious matter of design choice to have a shell outer surface that causes the heating in order to ensure the projectile functions as intended. 
Regarding claims 4, 11 and 16, Peterson discloses the claimed invention and specifically discloses the intent of the projectile is to heat up to melt the alloy; however, Peterson does not specifically disclose a coating being applied to the outer surface of the shell. Nonetheless, Stelzer teaches a blackened coating being applied to a surface to obtain maximum absorbtivity (1:62-2:2).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the outer surface of Peterson to have a coating to set a desired level of absorbtivity similar to that as taught by Stelzer in order to provide an additional heating component to the shell of Peterson in order to ensure the alloy melts as intended. Utilizing a coating like that as taught by Stelzer would also allow one of ordinary skill in the art to try a variety of absorbtivity levels with a reasonable expectation of success and would provide benefits like optimizing when the projectile becomes unstable or designing a particular range or effect of the projectile. 
Regarding claim 12, Peterson discloses the invention except for specifically disclosing a coating between the shell and the alloy; however, it is well known in the art to line the internal chamber of a projectile cavity when applying a filler substance in order to prevent chemical reactions, ensure the filler functions as intended, avoid degradation to the casing, etc. Therefore, it would have been obvious to one of ordinary skill in the art to line the internal chamber of the projectile of Peterson in order to ensure the fusible material does not react with the casing and can fully flow from the case and the projectile functions as intended. 
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Allison, US Patent Publication No. 2020/0208951.
Regarding claims 6 and 18, Peterson further discloses the shell comprises an internal cavity having a pass-through aperture through which the alloy melts; however, Peterson does not specifically disclose the structure or method which allows for construction of the shell in order to insert one or more weights and the low melt fusible alloy are inserted into the internal cavity.  Nonetheless, Allison teaches a projectile with a payload which is to be released in flight and specifically teaches an internal cavity (figure 2 for example) having a pass- through aperture (rear end of shell in figures 2 or 3 plugged by 5 or 35) through which the one or more weights and the low melt fusible alloy are inserted into the internal cavity ([0015 and 0016] teach inserting the payload into the shell and inserting the base, which has apertures similar to that of Peterson).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Peterson to have a base insert similar to that as taught by Allison in order to allow for the payload of Peterson to be inserted into the shell and to provide any number of benefits like, ease of manufacture, allowing for retrofit of the shell, reduced cost to manufacture, allowing for varying of payload capacity, etc.  

Allowable Subject Matter
Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641